In related actions to recover damages for personal injuries, the plaintiff in Action No. 2, Patricia Varnar, appeals, as limited by her brief, from so much of an order of the Supreme Court, Nassau County (Honorof, J.), dated June 8, 2000, as granted the respective motions of the defendants in that action for summary judgment dismissing that complaint on the ground that she did not sustain a serious injury within the meaning of Insurance Law § 5102 (d).
Ordered that the order is affirmed insofar as appealed from, with one bill of costs.
The respondents submitted proof in admissible form which established that the appellant did not sustain a serious injury within the meaning of Insurance Law § 5102 (d). The burden thus shifted to the appellant to demonstrate the existence of a triable issue of fact (see, Gaddy v Eyler, 79 NY2d 955). The appellant failed to meet this burden (see, Graves v Liu, 273 AD2d 440; Grossman v Wright, 268 AD2d 79; Gill v O.N.S. Trucking, 239 AD2d 463). Therefore, the respondents’ respective motions were properly granted. Ritter, J. P., Altman, McGinity, Smith and Cozier, JJ., concur.